Kirkpatrick, C. J.
— Was of opinion, that where there was no account between the parties, a bill of particulars was not necessary;
Pennington, J.
— Had the misfortune to differ in opinion With the Chief Justice, as to this point; he [*] he thought it inore necessary in the case of actions for money had and received, than any other; without this, the defendant was brought to trial, wholly unacquainted with the points to be faised against him, and was liable td be sürprised. That the action for money had and réccived, had been canned full as far as safety would warrant; nor did he think the bill delivered by the plaintiff in this case, sufficient; it was in fact, leaving every thing open; the defendant was as liable *473to be surprised as if no bill had been delivered; the plaintiff ought to strike out the general clause in bis bill of particulars; but should be left at liberty to add any items he thought proper.
Rossell. J.
— Was of the same opinion, on Mr. Griffith striking out the general clause in his bill. Rule allowed.